Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see [0016] indicating a conventional fuel cell stack). See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities: the preamble of the claim reciting “a fuel cell used in a fuel cell stack comprising: the fuel cell comprises” seems to be incorrectly worded. The examiner is interpreting the preamble to refer to a single fuel cell used in a fuel cell stack of a plurality of fuel cells, the single fuel cell comprising… for the sake of compact prosecution. The examiner notes that any amendments to the preamble of Claim 5 to cure this issue must also be amended in the preambles of the claims that depend from Claim 5 (currently Claims 6-10). Appropriate correction is required.
Claim 10 is objected to because of the following informalities: the claim relies on Claim 7, which does not recite any diverting surfaces. Claim 10 then defines a diverting surface for the first time referring to it as a “second diverting surface” without previously defining any “first diverting surface” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ghezel-Ayagh (US 2020/0099066 A1), newly cited.
Regarding Claim 1, Ghezel-Ayagh teaches a fuel cell (see figures 1A and 1B) comprising: an anode (120) configured to receive, and allow to pass through, an anode process gas, a cathode (130) configured to receive, and allow to pass through, a cathode process gas (see figures 2 and 3 showing the fuel cell structure and flow passages therein; see also figures 4B-8 showing the flow directions of anode and cathode gasses from receipt to output; see also [0051]-[0052] regarding the functionality of the fuel cell and reactant gasses as they flow through the anode and cathode layers of the fuel cell as claimed), an electrolyte matrix layer separating the anode and the cathode (see [0015] and [0051]), wherein one of the anode or the cathode has an extended edge seal chamber (manifolds 16, see [0045]), wherein the fuel cell is configured to receive the anode process gas and the cathode process gas in substantially perpendicular directions relative to each other (see, for example, figure 6 showing the inlet direction of 
Regarding Claim 2, Ghezel-Ayagh teaches a fuel cell stack (see figures 1A and 1B) comprising: a fuel cell comprising: a first layer (anode 120) having an active area (see active areas in figure 2) configured to receive and output a first process gas, a second layer (cathode 130) configured to receive and output a second process gas (see figures 2 and 3 showing the fuel cell structure and flow passages therein, see also figures 4B-8 showing the flow directions of anode and cathode gasses reading on the claimed first and second process gasses from receipt to output; see also [0051]-[0052] regarding the functionality of the fuel cell and reactant gasses as they flow through the anode and cathode layers of the fuel cell as claimed), an electrolyte matrix layer separating the first layer and the second layer (see [0015] and [0051]), wherein the first layer includes an extended edge seal chamber extending away from the active area (manifolds 16, see [0045]), wherein the extended edge seal chamber is configured to receive the first process gas provided to the fuel cell stack in a first direction relative to the fuel cell stack (in figure 6, for example, the horizontal direction) and output the first process gas to the active area in a second direction substantially perpendicular to the first direction (in figure 6, for example, the vertical direction as a result of the baffles 650; noting that [0045] indicates that the manifolds 16 directs fuel and oxidant gases in and out of the fuel cell stack suggesting along with figure 6 that process gas flow is received from the manifolds 16 and outputted to the manifolds 16 as shown in the directions of figure 6 reading on the claimed first and second directions), and wherein the active area is configured to 
Regarding Claim 3, Ghezel-Ayagh further teaches that the second layer is configured to receive and output the second process gas in a direction substantially parallel to the second direction (see again figure 6 showing that the air, the cathode gas, flows vertically, which is parallel to the claimed first direction indicated above in Claim 2; see also figure 2 and [0060] regarding intra-cell mixing reading on the claimed first and second layer structures).
Regarding Claim 4, Ghezel-Ayagh further teaches that the first layer includes a diverting surface configured to receive the first process gas and divert the first process gas into the extended edge seal chamber (see baffles 450B, 550, 650, 750 and 850 which all direct the flow of fuel in a direction perpendicular to the inlet flow direction, which would necessarily result in some flow to the manifolds 16 along the outer edges of the fuel cell active layer stack).
Regarding Claim 5, Ghezel-Ayagh teaches a fuel cell used in a fuel cell stack (see figures 1A and 1B), the fuel cell comprising: an anode layer (120) having an active area (see active areas in figure 2) configured to receive and output an anode process gas, a cathode layer (130) configured to receive and output a cathode process gas (see figures 2 and 3 showing the fuel cell structure and flow passages therein, see also figures 4B-8 showing the flow directions of anode and cathode gasses from receipt to output in different embodiments of the current collector/bipolar plate; see also [0051]-[0052] regarding the functionality of the fuel cell and reactant gasses as they flow through the anode and cathode layers of the fuel cell as claimed), an electrolyte matrix layer separating the anode and the cathode (see [0015] and [0051]), wherein the anode layer includes a first extended edge seal chamber extending away from the active anode area on a first side of the fuel cell (manifolds 16, see [0045]), wherein the first extended edge seal chamber is configured to receive the anode process gas provided to the fuel cell stack in a first direction relative to the fuel cell stack (for example, in figure 8, the manifold 16 which 
Regarding Claim 6, Ghezel-Ayagh further teaches a second extended edge seal chamber (manifolds 16) extending away from the active anode area on a side opposite the first side of the fuel cell, wherein the second extended edge seal chamber is configured to receive the anode process gas in the second direction and divert the anode process gas in the first direction relative to the fuel cell stack (see again figure 8 showing baffles 850 which at output direct the flow of fuel from the horizontal direction to the vertical direction, reading on the claimed first and second directions, and again noting that flow into the manifolds 16 is necessarily present based on [0045]).
Regarding Claims 7 and 8, Ghezel-Ayagh further teaches that the cathode layer is configured to receive and output the cathode process gas in a direction substantially parallel to the second direction (functionally, Claims 7 and 8 require that the cathode process gas is received in the same direction that it is output, essentially requiring that the cathode gas flow path is straight from receipt to output; since figure 8 is one embodiment of intra-cell one-pass flow mixing as indicated in [0058], the flow of cathode process gas, although not specifically shown in figure 8 is necessarily in the vertical direction to allow for the mixing to occur in the active area at the center of the plate shown and the vertical direction 
Regarding Claims 9 and 10, Ghezel-Ayagh further teaches that the anode layer includes first and second diverting surfaces (baffles 850) configured to receive the anode process gas and redirect it as claimed (again, flow into the manifolds 16 adjacent to the peripheral edges of the plate structure shown in figure 8, for example, would necessarily be received by and outputted to the manifolds 16 based on [0045]).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lösche-Ter Horst (US 2019/0131636 A1)- see especially figure 1 which shows flow paths that may be considered to turn perpendicular to the inlet side on the active area
Uwani (US 2017/0040620 A1)- teaches the state of the art regarding extended edge side seals
Homma (US 2012/0295180 A1)- see especially figure 4 regarding the claimed diverting surfaces analogous to detour path forming wall (88)
Yoshizaki (US 2019/0051919 A1)- teaches the state of the art regarding reactant flow
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723